                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


CHAYA JONES,                                                                    )
                                                                                )
                                        Plaintiff,                              )
                                                                                )
v.                                                                              )         Case No. 19-2131-CM
                                                                                )
TWAKISH JONES, et al.                                                           )
                                                                                )
                                        Defendants.                             )


                                                           ORDER

          Plaintiff, Chaya Jones, filed a motion to commence and proceed with this case

without prepayment of fees pursuant to 28 U.S.C. § 1915 (ECF No. 3). The application

contained numerous deficiencies as to plaintiff’s financial status, which the court outlined

in its order requiring plaintiff to supplement her application (see ECF No. 5). Plaintiff filed

a supplement (see ECF No. 7), in which she acknowledges some of the court’s questions

but does not adequately address the deficiencies in the application.

          The court reiterates the missing information from the application: the names and

ages of any dependents; the financial and ownership information of plaintiff’s car; all

sources of income over the past 12 months, or, if none, how plaintiff pays her monthly

house payment; and an updated, accurate log of her monthly household expenses. Without

a complete application, the court cannot evaluate whether the waiver of court fees and costs

is justified. Plaintiff shall provide the requested information by April 2, 2019. If plaintiff

fails to provide this information in full, the court will likely deny plaintiff’s motion.



C:\Users\jordancarter\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\ZV54GJA2\19-2131-JAR-Order.docx
IT IS SO ORDERED.

March 19, 2019, at Kansas City, Kansas.

                                  s/ James P. O=Hara
                                 James P. O=Hara
                                 U. S. Magistrate Judge




                                   2
